In an action to recover damages for medical malpractice, etc., the defendant North Shore Anesthesia Associates appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Parga, J.), dated June 26, 2000, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the appellant’s motion which was for summary judgment dismissing the complaint insofar as asserted against it is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The plaintiff Cara Denenberg allegedly suffered an epidural abscess, which was diagnosed on January 28, 1995. Denenberg alleged that the condition was caused by the negligent actions of an anesthesiologist associated with the appellant during the course of a procedure performed on January 19, 1994. The bill of particulars contains vague allegations concerning the use of unsanitary equipment during the course of that procedure. In support of that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it, the appellant submitted admissible evidence establishing that the anesthesiologist followed standard procedure, and that no causal link existed between any alleged negligence that might have occurred during the January 1994 procedure *494and Denenberg’s subsequent injuries. In opposition, the plaintiffs submitted a brief affidavit from a neurologist, who asserted nothing more than wholly conclusory allegations devoid of evidentiary value. Therefore, the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it should have been granted (see, Alvarez v Prospect Hosp., 68 NY2d 320). Prudenti, P.J., McGinity, Luciano and Schmidt, JJ., concur.